Citation Nr: 0429194	
Decision Date: 10/25/04    Archive Date: 11/08/04

DOCKET NO.  03-26 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for peptic ulcer 
disease.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for refractive error.

5.  Entitlement to service connection for arthritis of the 
lumbosacral spine.

6.  Entitlement to service connection for arthritis of the 
right knee.

7.  Entitlement to service connection for arthritis of the 
left knee.

8.  Entitlement to service connection for gouty arthritis, 
first metatarsal phalangeal joint.

REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1970, and from November 1990 to April 1991.

This case came to the Board of Veterans' Appeals (Board) from 
a June 2002 
RO decision that denied service connection for bilateral 
hearing loss, peptic ulcer disease, sinusitis (claimed as 
bronchitis), refractive error, arthritis of the lumbosacral 
spine, arthritis of the right knee, arthritis of the left 
knee, and gouty arthritis, first metatarsal phalangeal joint.

In December 2003, the veteran testified during a hearing 
before the undersigned at the RO in Montgomery, Alabama; a 
transcript of that hearing is of record.  

The issue of service connection for gouty arthritis, first 
metatarsal phalangeal joint, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Bilateral hearing loss was not shown during the veteran's 
first period of active duty service, from December 1967 to 
December 1970, or within the first post service year.

2.  Upon entering his second period of active duty service, 
from November 1990 to April 1991, the veteran was noted to 
have bilateral hearing loss, which was not shown to have been 
aggravated during this period of active duty service.

3.  Peptic ulcer disease was not shown during the veteran's 
first period of active duty service, from December 1967 to 
December 1970, or within the first post service year.

4.  Upon entering his second period of active duty service, 
from November 1990 to April 1991, the veteran was noted to 
have peptic ulcer disease, which was not shown to have been 
aggravated during this period of active duty service.

5.  Sinusitis was not shown during the veteran's first period 
of active duty service, from December 1967 to December 1970, 
or within the first post service year.

6.  Upon entering his second period of active duty service, 
from November 1990 to April 1991, the veteran was noted to 
have sinusitis, which was not shown to have been aggravated 
during this period of active duty service.

7.  An eye disorder was not shown during the veteran's first 
period of active duty service, from December 1967 to December 
1970.

8.  Upon entering his second period of active duty service, 
from November 1990 to April 1991, the veteran was noted to 
have bilateral vision loss.  This condition was not shown to 
have been aggravated during this period of active duty 
service, and he does not have a current visual disorder that 
is of service origin.

9.  Refractive error of the eyes is a congenital or 
developmental defect and is not considered a disease or 
injury under the law for VA disability compensation purposes.

10.  A back disorder was not shown during the veteran's first 
period of active duty service, from December 1967 to December 
1970, or within the first post service year.

11.  Upon entering service for his second tour of duty, from 
November 1990 to April 1991, the veteran was diagnosed with 
recurrent low back pain.  The report noted that he has had 
this condition for the past four years, well before service.  

12.  During his second period of service, he was treated for 
low back pain on one occasion in March 1991.  No additional 
treatment for this condition was shown inservice, and this 
condition was not shown to have been aggravated during this 
period of active duty service.

13.  The first diagnosis of arthritis of the lumbosacral 
spine was not until the April 2002 VA physical examination, 
over ten years after the veteran's discharge from the 
service.

14.  Arthritis of the lumbosacral spine was not manifested in 
service or in the first post-service year, and is not shown 
to be related to service.

15.  The veteran's current bilateral knee disorder, diagnosed 
as bilateral osteoarthritis of the knees, began many years 
after service, and was not caused by any incident of service. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 1137 (West 2002); 38 C.F.R.  §§ 3.303, 3.306, 3.307, 
3.309 (2004).

2.  Peptic ulcer disease was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 
3.309 (2004).

3.  Sinusitis was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 
(2004).

4.  Service connection is legally prohibited for refractive 
error.  38 C.F.R. §§ C.F.R. §§ 3.303(c), 4.9 (2004); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).

5.  Arthritis of the lumbosacral spine was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).

6.  Arthritis of the right knee was not incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002);38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).

7.  Arthritis of the left knee was not incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002);38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Army from December 
1967 to December 1970, including service in the Republic of 
Vietnam from June 1968 to June 1969.  He later served on 
active duty in the Army from November 1990 to April 1991.

The veteran's pre-induction physical examination was 
performed in November 1967.  The examination report noted 
essentially normal findings throughout.  A review of his 
service medical records revealed treatment for a variety of 
conditions.  Significantly, no reference is made to the 
disorders at issue existing during the veteran's first period 
of service.  For example, in September 1968, he was treated 
for a soft corn between the little and fourth toes of the 
left foot, yet no reference is made to a knee or back 
disorder.  Further, in March 1970, he was seen with 
complaints of stomach cramps for the past six weeks.  He was 
placed on a bland diet.  A follow-up treatment report, dated 
in March 1970, noted that an upper gastrointestinal series 
had shown no peptic ulcer.  

In September 1970, his discharge examination was conducted.  
The report of this examination noted essentially normal 
findings throughout.  His uncorrected distance vision was 
listed as 20/20, bilaterally.  On the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
10
10
X
15
LEFT
15
10
5
X
20

A medical history report, completed at that time, noted that 
the veteran denied any history of hearing loss, sinusitis, 
eye trouble, stomach, liver or intestinal trouble, frequent 
indigestion, recurrent back pain, and "trick" or locked 
knee.

An enlistment examination for the Alabama Army National Guard 
was conducted in August 1974.  The report noted essentially 
normal findings throughout.  

A retention physical for the Army National Guard, which 
appears to be dated in July 1980, noted diagnoses of  
bilateral vision loss and bilateral hearing loss.

In January 1986, he underwent another retention examination 
for the Army National Guard.  The report noted findings of a 
scar on the big toe of his left foot.  His uncorrected 
distance vision, and near vision, were 20/20 bilaterally.  
The report also noted essentially normal findings on his 
audiological evaluation.  On a medical history report, 
completed at that time, the veteran denied any history of 
hearing loss, sinusitis, eye trouble, stomach, liver or 
intestinal trouble, frequent indigestion, recurrent back 
pain, and "trick" or locked knee.

In November 1990, the veteran began his second period of 
active duty service.  Twenty days into his second period of 
service, in December 1990, he underwent his over-40 physical 
examination.  The examination report listed diagnoses of 
bilateral high frequency hearing loss; peptic ulcer disease, 
controlled with Tagament; and recurrent low back pain.  On 
the authorized audiological evaluation, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
50
65
70
LEFT
5
0
15
25
50

The report noted that the veteran wears glasses.  His 
uncorrected near vision was 20/30, bilaterally; and his 
corrected distance vision was listed as 20/30 on the right 
and 20/25 on the left.  His uncorrected near vision was 20/40 
on right and 20/70 on the left, and his corrected near vision 
was listed as 20/30 on the right and 20/40 on the left.  A 
medical history, completed at that time, noted the veteran's 
history of ear trouble; sinusitis; frequent indigestion; 
stomach, liver or intestinal trouble; swollen and painful 
joints; and recurrent back pain.  He denied any problems with 
a "trick" or locked knee, and the report indicated that he 
wears glasses or contact lenses.  
 
An inservice treatment report, dated in January 1991, noted 
his complaints of a twelve-year history of mid-epigastric 
pain with occasional nausea and vomiting.  The report 
concluded with an impression of peptic ulcer disease vs. 
esophageal reflux.  An upper gastrointestinal series, 
performed later in February 1991, was found to be negative.  
There was no free gastroesophageal reflux noted, and no 
evidence of active ulcer disease.  Also in February 1991, he 
was treated for complaints of an earache in the right ear 
with pain above and below the right eye.  The report 
concluded with an assessment of sinusitis, with probable 
otitis on the right side.  A treatment report, dated in March 
1991, noted his complaints of low back pain for the past 10 
days.  Objective examination revealed tenderness on palpation 
of the lower back.  The report concluded with an assessment 
of low back pain.  No additional inservice treatment for 
sinusitis or back pain was indicated.

A quadrennial physical examination, performed in June 1993, 
noted that the veteran's ears, sinuses, lower extremities and 
spine were all normal.  His uncorrected distance vision was 
listed as 20/20, bilaterally, and his corrected near vision 
was 20/50 on the right and 20/40 on the left with glasses.  
On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
X
40
LEFT
10
0
20
X
60

A medical history, completed in June 1993, noted the 
veteran's history of sinusitis, worse in the spring.  It 
noted that he takes over the counter medicines for this 
condition.  He denied any problems with his stomach, liver or 
intestinal trouble, frequent indigestion, recurrent back 
pain, and "trick" or locked knee.

In June 1996, a quadrennial/retention examination was 
conducted.  The report noted that his ears, sinuses, lower 
extremities and spine were all normal.  His uncorrected 
distance vision was listed as 20/20, bilaterally.  On the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
5
X
20
LEFT
10
0
15
X
55

A medical history report, completed at that time, denied any 
history of problems with sinusitis, stomach, liver or 
intestinal trouble, frequent indigestion, recurrent back 
pain, and "trick" or locked knee.  The report noted that 
the veteran wears glasses or contacts.  

In January 2002, the veteran submitted his claim seeking 
service connection for bilateral hearing loss (claimed as an 
ear condition), peptic ulcer disease (claimed as stomach 
disease), sinusitis, refractive error (claimed as an eye-
vision disorder), arthritis of the lumbosacral spine, 
arthritis of the right knee, arthritis of the left knee and 
gouty arthritis, first metatarsal phalangeal joint (claimed 
as residuals of foot injury).

In February 2002, the RO sent correspondence to the veteran 
informing him of his rights and responsibilities under the 
Veterans Claims Assistance Act of 2000.  The letter informed 
the veteran of the evidence need to support his claims.  It 
also requested that he identify all medical treatment 
providers he had seen for his these conditions, or any other 
persons who may have relevant records, and indicated that the 
VA would attempt to obtain all identified records on his 
behalf.  

In March 2002, the veteran submitted an authorization and 
consent form, VA Form 21-4142, for the records from H. 
Phillips, M.D.  In April 2002, the RO sent correspondence to 
Dr. Phillips requesting the veteran's treatment records.  
Thereafter, medical treatment records, dated from August 1994 
to March 2002, were received from Dr. Phillips.  

In February 1995, the veteran was treated for sinusitis.   In 
October 1995, he was treated for lower thoracic and upper 
lumbar spine pain that was aggravated by lifting.  The report 
noted that this condition had begun a week earlier, but had 
worsened in the last two days.  X-ray examination of the 
lumbar spine, performed in October 1995, revealed the 
vertebrae to be well aligned, and intervertebral disc spaces 
well maintained.  There was no evidence of hypertrophic 
spurring.  The report concluded with a diagnosis of thoracic 
and lumbar strain and strain of the chest wall.  

An August 1996 treatment report noted treatment for a corn on 
the 5th toe of the left foot.  The report noted the veteran's 
history of a fracture of the first metatarsal bone of the 
left foot.  In February 1997, and again in February 1998, he 
was treated for and diagnosed with sinusitis and bronchitis.  

An October 1998 treatment report noted the veteran's 
complaints of mid-epigastric pain for the past several weeks.  
The report noted his history of peptic ulcer disease in the 
distant past.  An upper endoscopy, performed in October 1998, 
noted a gastro impression of possible gastritis, nonerosive 
gastro esophageal reflux disease

In November 1999 and in February 2000, the veteran received 
treatment for acute sinusitis.  In May 2000, he was seen for 
degenerative joint disease of the left knee.  The report 
indicated that the was undergoing rehabilitative exercises 
for this condition.  In November 2000, the veteran was 
treated for and diagnosed with sinusitis and bronchitis.  

A May 2001 treatment report noted an impression of 
osteoarthritis of both knees.  
In July 2001, the veteran was treated for heat exhaustion.  
The report also noted his complaints of back pain bothering 
his left leg.  A treatment report, dated in December 2001, 
noted the veteran's complaints of a corn on the fifth toe of 
his left foot which has been there for over a year.  A 
treatment report, dated in February 2002, noted complaints of 
coughing, sinus pain, and aching all over.  The report 
concluded with an impression of acute sinusitis and acute 
bronchitis.  A March 2002 report noted complaints of left 
knee pain.  The report concluded with an impression of 
osteoarthritis of the left knee, as confirmed by X-ray 
examination.  

In April 2002, a VA general physical examination was 
conducted.  The report noted the veteran's history of having 
crushed his first left toe while in the military, and that he 
subsequently required a silastic implant.  He reported 
complaints of bilateral knee pain, and indicated that he 
injured his left knee in Desert Storm in 1991.  He also 
reported low back pain from a pinched nerve while lifting 
heavy objects while in the armored division.  In particular, 
he indicated that he injured his back loading ammunition onto 
a tank.  As for his stomach, he reported a history of stomach 
ulcers  while in the military.  Currently, he reported no 
peptic ulcer symptoms.  Physical examination of the spine 
revealed flexion to 45 degrees, with pain, but otherwise 
normal.  He could laterally flex and rotate the spine without 
any problems.  He had a tender left sacroiliac joint.  
Examination of the knees revealed a normal range of motion.  
McMurray's and Lachman's tests were negative.  There was 
slight tenderness of the left first metatarsal phalangeal 
joint with normal range of motion.  The report concluded with 
diagnoses of arthritis of the lumbosacral spine and both 
knees, mild.  It also noted diagnoses of gouty arthritis of 
the first metatarsal phalangeal joint, mild; and history of 
peptic ulcer disease, no problem at present.  

In April 2002, a VA eye examination was conducted.  The 
report noted that the veteran began wearing glasses in 1988, 
years after his first period of service and well before his 
second.  Physical examination revealed corrected visual 
acuity of 20/20, for both near and distance vision, 
bilaterally.  External, slit lamp and funduscopic examination 
were normal, bilaterally.  No diplopia was indicated.  The 
report concluded with diagnoses of refractive error and 
presbyopia.

In May 2002, a VA audiological examination was conducted.  
The report noted the veteran's complaints of bilateral 
hearing loss, worse in his right ear.  He also reported 
having tinnitus for the past 10 years.  He attributed this 
hearing loss to his exposure to artillery noise and cannon 
fire related to his military service.  The report also noted 
civilian employment as an industrial mechanic for 26 years, 
and for the last 2 and 1/2 years he has been involved in road 
construction with the use of hearing protection.  

On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
25
55
70
LEFT
5
5
35
50
60

Speech audiometry revealed speech recognition ability of 100 
percent in both ears.  His tympanograms were within normal 
limits bilaterally.  The report concluded with an impression 
of moderate to moderately severe, high-frequency 
sensorineural hearing loss for the right ear and mild to 
moderately severe high-frequency sensorineural hearing loss 
for the left ear.  

In January 2004, the RO sent correspondence to the veteran 
informing him of his rights and responsibilities under the 
Veterans Claims Assistance Act of 2000.  The letter informed 
the veteran of the evidence needed to support his claims.   
The letter informed the veteran of the evidence currently in 
his claims folder.  It also requested that he identify all 
medical treatment providers he had seen for his these 
conditions or any other persons who may have relevant 
records, and indicated that the VA would attempt to obtain 
all identified records on his behalf.  

In December 2003, a hearing was conducted before the Board 
sitting at the RO.  At the hearing, the veteran testified 
that his hearing loss pre-existing his entry into active duty 
service, and that his military service aggravated this 
condition beyond its normal course of progression.  He 
reported that he served as a tank commander and a Bradley 
commander during service, and was frequently exposed to loud 
noise from those vehicle's guns and other weapons during 
service, both during active duty and while training in the 
reserves.  Following his discharge from the service, he 
indicated that he worked inside a plant and was required to 
wear hearing protection.  The veteran indicated that he was 
not aware of any other medical treatment records relating to 
this condition which were not already in the claims folder.

As for his peptic ulcer disease, the veteran testified that 
this condition began during his first period of military 
service.  He indicated that this condition began while he was 
stationed in Germany in 1969, and that he was placed on a 
bland diet at that time.  He reported that this condition has 
remained ever since that time, and that it got a little worse 
while on active duty pursuant to Desert Storm.  He testified 
that the ulcer was currently active, and that he continues to 
eat a bland diet and is taking Gaviscon.  

As for his sinus condition, he testified that this condition 
began during his active duty service.  He attributed this 
condition to his inservice exposure to chemical and 
ammunitions shells.  He reported that he continues to have 
problems with his sinuses, and that this condition is worse 
in the spring and when the weather is fluctuating.  

As for his refractive error, he reported having no eye 
problems prior to his second period of active duty service.  
He testified that his eye problem began during his active 
duty period for Desert Storm.  He also testified that he did 
not wear glasses before his second tour of duty, but that he 
has had to wear them ever since.  

As for his arthritis of the lumbar spine, he testified that 
he had no back problems prior to entering into active duty 
service.  He attributed this condition to his having to move 
heavy equipment and ammunition during Desert Storm.  He 
reported that  he once fell off a vehicle injuring his back 
in February 1991.  He claimed to have been diagnosed with 
arthritis of the back during Desert Storm. 

As for his arthritis of the left and right knee, he testified 
that he never injured his knees during active duty service.  
He attributed the current bilateral knee disorder to his 
inservice exposure to cold weather and long marches.  He 
claimed to have first been diagnosed with arthritis of the 
knees, bilaterally, during Desert Storm.  

As for his gouty arthritis of the left foot, he testified 
that a 55-gallon drum fell on his crushed his big toe during 
service.  He indicated that he subsequently had surgery on 
his toe in 1985, and required the use of a cane following 
surgery for about 3 and 1/2 months.  During Desert Storm, he 
reported being diagnosed with mild rheumatoid arthritis of 
the left foot.  

II.  Analysis

By letters dated in February 2002 and in January 2004, the RO 
advised the veteran of the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA).  The veteran was advised that 
VA would make reasonable efforts to help him get the evidence 
necessary to substantiate his claims for service connection 
but that he must provide enough information so that VA could 
request any relevant records.  The veteran was advised of the 
evidence previously received and requested to provide 
authorization for the release of any additional medical 
records which may be available.  The veteran was also 
requested to identify any additional information or evidence 
that he wanted VA to try and obtain.   

The June 2002 rating decision, and the August 2003 statement 
of the case (SOC), collectively notified the veteran of the 
relevant laws and regulations and essentially advised him 
evidence necessary to substantiate his claims herein.  The 
August 2003 SOC specifically set forth the regulations 
pertaining to VA's duty to assist, thus notifying the veteran 
of his and VA's respective obligations to obtain different 
types of evidence.  These documents also advised the veteran 
of the evidence of record, adjudicative actions taken, and of 
the reasons and bases for denial of his claims.  

The RO has obtained all available treatment records 
identified by the veteran, and the veteran has been provided 
with the relevant VA examinations.  Accordingly, the Board 
finds that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2003); Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for disability due to 
disease or injury incurred or aggravated while performing 
active duty training (ACDUTRA) or injury incurred or 
aggravated while performing inactive duty training. 38 
U.S.C.A. §§ 101(24).  Service connection for certain chronic 
diseases, including sensorineural hearing loss, peptic ulcer 
disease and arthritis, will be rebuttably presumed if they 
are manifest to a compensable degree within the year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

A veteran who served during a period of war, or a veteran who 
had peacetime service after December 31, 1946, is presumed to 
have been in sound condition except for defects, infirmities 
or disorders noted when examined and accepted for service.  
The presumption of sound condition attaches only where there 
has been an induction examination in which the later 
complained-of disability was not detected. Verdon v. Brown, 8 
Vet. App. 529 (1996); Bagby v. Derwinski, 1 Vet. App. 225, 
227 (1991).

Clear and unmistakable evidence that the disability 
manifested in service existed before service will rebut this 
presumption. 38 U.S.C.A. §§ 1111, 1137 (West 2002); 38 C.F.R. 
§ 3.304(b).  Signed statements of veterans relating to the 
origin, or incurrence of any disease or injury made in 
service if against his or her own interest is of no force and 
effect if other data do not establish the fact.  Other 
evidence will be considered as though such statement were not 
of record. 38 C.F.R. § 3.304(b)(3).

The burden of proof is on the government to rebut the 
presumption of sound condition upon induction by clear and 
unmistakable evidence showing that the disorder existed prior 
to service, and if the government meets this requirement, by 
showing that the condition was not aggravated in service. 
Vanerson v. West, 12 Vet. App. 254, 258 (1999); Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).

Under 38 U.S.C.A. § 1154(b) (West 2002), in the case of any 
veteran who engaged in combat with the enemy in active 
service with a military, naval, or air organization of the 
United States during a period of war, campaign, or 
expedition, the VA shall accept as sufficient proof of 
service connection of any disease or injury alleged to have 
been incurred or aggravated by such service, satisfactory lay 
or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service 
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary.  Under 38 C.F.R. 
§ 3.304(d) (2004), satisfactory lay or other evidence that an 
injury or disease was incurred or aggravated in combat will 
be accepted as sufficient proof of service connection if the 
evidence is consistent with the circumstances, conditions or 
hardships of such service, even though there is no official 
record of such incurrence or aggravation.  In this case, 
however, the veteran concedes that many of the disorders at 
issue did not exist during his first period of service, were 
not the result of combat, or existed prior to his second 
period of service. 

If a preexisting disorder is noted upon entry into service, 
as in this case, service connection may be granted based on 
aggravation during service of that disorder.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(b).  In such a case, a presumption 
of aggravation arises where there is an increase of 
disability during service unless there is a specific finding 
that the increase is due to the natural progress of the 
disease.  Clear and unmistakable evidence is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b).  This includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Id.  Temporary or intermittent flare-ups of symptoms of a 
preexisting condition, alone, do not constitute sufficient 
evidence for a non-combat veteran to show increased 
disability for the purposes of determinations of service 
connection based on aggravation under section 1153 unless the 
underlying condition worsened.  Davis v. Principi, 276 F. 3d 
1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).  Aggravation may not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  Id.  

Within the context of these regulations and statues, the 
Board will address the veteran's claims:

A.  Bilateral Hearing Loss

The veteran claims that service connection should be granted 
for bilateral hearing loss.  At the December 2003 hearing 
before the Board, he testified that this condition pre-
existed his second period of active duty service, but was 
aggravated therein due to significant noise exposure from 
artillery and other weapons.  Following his discharge from 
the service, he indicated that he worked inside a 
manufacturing plant and was required to wear hearing 
protection.  The veteran indicated that he was not aware of 
any other medical treatment records relating to this 
condition which were not already in the claims folder.

For the purpose of determining service connection, impaired 
hearing will be considered a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000 
or 4,000 Hertz is 40 decibels or greater; when the auditory 
thresholds for at least three of the frequencies are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R 
§ 3.385.
 
The veteran filed his claim seeking service connection for 
bilateral hearing loss in January 2002.  There is no evidence 
of any hearing loss during his first period of service.  
Twenty days into his second period of active duty service, in 
December 1990, the veteran underwent his over-40 physical 
examination.  On the authorized audiological evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
50
65
70
LEFT
5
0
15
25
50

The report concluded with a diagnosis of bilateral high 
frequency hearing loss.  Subsequent treatment records from 
his second period of active duty service, from November 1990 
to April 1991, showed no inservice complaints of or treatment 
for hearing loss.  This December 1990 medical report, 
particularly when viewed with the veteran's hearing test 
during his first period of service and before his second 
period of active service began, provides negative evidence 
against this claim as it clearly indicates a hearing problem 
that began after his first period of active service and 
before his second.         
 
Following his discharge from active duty, a quadrennial 
physical examination was performed in June 1993.  Physical 
examination of his ears was normal.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
X
40
LEFT
10
0
20
X
60

The May 2002 VA audiological examination noted the veteran's 
complaints of bilateral hearing loss and tinnitus for the 
past ten years.  In addition to his history of inservice 
noise exposure, the report noted that the veteran had worked 
as an industrial mechanic for 26 years, and for the last 2 
and 1/2 years he has been involved in road construction with 
the use of hearing protection.  The report concluded with an 
impression of moderate to moderately severe, high-frequency 
sensorineural hearing loss, bilaterally.  The Board must find 
that this medical report also provides negative evidence 
against this claim.

Based upon its review of the claims folder, the Board 
concludes the weight of the credible evidence demonstrates 
that the veteran's bilateral hearing loss pre-existed his 
entry into active duty service beginning in November 1990, 
and was not aggravated during this period of service.  
Bilateral hearing loss was noted upon entry, negating any 
presumption of soundness, and the record is silent as to any 
complaints of or treatment for hearing loss during his second 
tour of duty, from November 1990 to April 1991.  Moreover, 
the quadrennial physical examination, performed in June 1993, 
did not show any aggravation of the veteran's hearing loss.  
Such a fact clearly provides negative evidence against this 
claim.    

With regard to the veteran's contentions, the United States 
Court of Appeals for Veterans' Claims (Court) has made clear 
that a layperson is not competent to provide evidence in 
matters requiring medical expertise.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Simply 
stated, the veteran does not have the medical expertise to 
diagnose himself with hearing loss and then associate this 
condition with his active duty service.     

As the preponderance of the evidence is against the claim for 
service connection for bilateral hearing loss, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

B. Peptic Ulcer Disease

Based upon its review of the claims folder, the Board 
concludes the weight of the credible evidence demonstrates 
that the veteran's peptic ulcer disease pre-existed his 
second period active duty service, beginning in November 
1990, and was not aggravated therein.  

The evidence of record fails to reveal treatment for or 
diagnosis of peptic ulcer disease during the veteran's first 
period of active duty service, from December 1967 to December 
1970.  Although he received treatment for stomach cramps in 
March 1970, an upper gastrointestinal series was performed 
and found to be normal.  No subsequent treatment for this 
condition was indicated, and his discharge examination, 
performed in September 1970, noted essentially normal 
findings throughout.  These service medical records provide 
negative evidence against this claims.        

As for his second period of active duty service, his December 
1990 physical examination noted a diagnosis of peptic ulcer 
disease, controlled with Tagament, before his second period 
of active service.  A medical history, completed in December 
1990, noted his history of frequent indigestion and stomach, 
liver or intestinal trouble.  As his peptic ulcer disease was 
noted upon entry, the presumption of soundness does not 
apply.  A treatment report, dated in January 1991, noted his 
complaints of a twelve-year history of mid-epigastric pain 
with occasional nausea and vomiting.  The report concluded 
with an impression of peptic ulcer disease vs. esophageal 
reflux, and he was advised to continue his use of Tagament 
and Mylanta.  An upper gastrointestinal series, performed 
later in January 1991, was found to be negative, with no 
evidence of active ulcer disease.  No subsequent inservice 
treatment for this condition was indicated.  Thus, the 
veteran's peptic ulcer condition was not aggravated by 
service.  The Board finds these medical records provide 
negative evidence against this claim.    

The Board has considered the veteran's own lay statements in 
support of his claim, including testimony presented before 
the undersigned Veterans Law Judge in December 2003.  
However, the record does not reflect that the veteran is 
competent to offer an opinion as to the cause or aggravation 
of a gastrointestinal disability. See Heuer v. Brown, 7 Vet. 
App. 379, 384 (1994) (citing Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993)).  Although the veteran can report his 
symptoms, his statements as to the cause or aggravation of 
any claimed condition must be supported by competent medical 
evidence. See Espiritu, 2 Vet. App. at 494.  As a matter of 
law, lay persons without a medical education are not 
qualified to provide a medical opinion. See Routen v. Brown, 
10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 
1998) (lay persons are "generally not capable of opining on 
matters requiring medical knowledge, such as the condition 
causing or aggravating the symptoms."). Therefore, the Board 
concludes that the veteran's peptic ulcer disease, which 
preexisted service, was not aggravated in service.

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for peptic ulcer disease. Accordingly, the 
record does not present an approximate balance of positive 
and negative evidence to which the benefit-of-the-doubt 
standard applies, and the appeal on this issue is denied.

C.  Sinusitis

The evidence of record fails to reveal any treatment for or 
diagnosis of sinusitis during the veteran's first period of 
active duty service, from December 1967 to December 1970.  

Based upon its review of the claims folder, the Board 
concludes the weight of the credible evidence demonstrates 
that the veteran's sinusitis pre-existed his second period 
active duty service, beginning in November 1990, and was not 
aggravated therein.  As above, his December 1990 physical 
examination noted a diagnosis of sinusitis.  A medical 
history, completed in December 1990, noted his history of 
sinusitis.  As his sinusitis was noted upon entry, the 
presumption of soundness does not apply.  In February 1991, 
he was treated for complaints of an ear ache in the right ear 
with pain above and below the right eye.  The report 
concluded with an assessment of sinusitis, with probable 
otitis on the right side.  No other treatment for this 
condition was indicated, and the post service medical 
treatment records failed to reveal any increase in severity 
of this condition following his discharge from the service.  
These records provide more negative evidence against this 
claim.  Thus, it is not shown that the veteran's sinusitis 
was aggravated by his active duty service. 

The Board has considered the veteran's own lay statements in 
support of his claim, including testimony presented before 
the undersigned Veterans Law Judge in December 2003.  
However, as noted above, despite the veteran's own lay 
statements and testimony in support of his claim, he is not 
competent to offer an opinion as to the cause or aggravation 
of his sinusitis. See Heuer, 7 Vet. App. at 384.  

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for sinusitis.  Accordingly, the record 
does not present an approximate balance of positive and 
negative evidence to which the benefit-of-the-doubt standard 
applies, and the appeal on this issue is denied.

D.  Refractive Error

Service medical records are negative for any diagnosis of eye 
disease.  The remaining records revealed diagnosis of 
refractive error (farsightedness and nearsightedness) and 
presbyopia (a form of refractive error). See VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part VI, para. 11.07(b) 
(August 26, 1996) (hereinafter "M21-1"). 

Refractive error of the eye is not a disability for VA 
compensation purposes and may not be service connected.  
38 C.F.R. §§ 3.303(c), 4.9.  Therefore, there is no basis for 
service connection for chronic disorder in service or for 
disorder seen in service with continuous symptoms thereafter. 
38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 494-97.  
Service connection for the claimant's refractive error must 
be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 
426(1994).  No other eye disorder is indicated.    

E.  Arthritis of The Lumbosacral Spine

The evidence of record fails to reveal any treatment for or 
diagnosis of any back disorder during the veteran's first 
period of active duty service, from December 1967 to December 
1970.  

Based upon its review of the claims folder, the Board 
concludes the weight of the credible evidence demonstrates 
that the veteran had a low back disorder that pre-existed his 
entry into active duty service beginning in November 1990.  
The Board has further determined that this condition was not 
aggravated during this period of service.  His December 1990 
physical examination noted a diagnosis of recurrent low back 
pain.  A medical history, completed in December 1990, noted 
his history of low back pain.  As his recurrent low back pain 
was noted upon entry, the presumption of soundness does not 
apply to this condition.  

During his second period of active duty service, he was 
treated inservice for low back pain on one occasion in March 
1991.  The report noted an assessment of low back pain.  No 
additional treatment for this condition was shown inservice, 
or for several years thereafter.  Thus, this single inservice 
treatment for a back disorder is found to represent only a 
temporary or intermittent flare-ups of symptoms of a 
preexisting condition, providing more negative evidence 
against this claim and service medical records do not 
indicate an aggravation of this disorder during service. 

The first post service treatment for back pain was not until 
October 1995, over four years after his discharge from active 
duty service.  At that time, he reported back pain which had 
begun a week earlier.  X-ray examination of the lumbar spine, 
performed in October 1995, revealed the vertebrae to be well 
aligned, and intervertebral disc spaces were well maintained.  
There was no evidence of hypertrophic spurring.  The report 
concluded with a diagnosis of thoracic and lumbar strain and 
strain of the chest wall.        

The first diagnosis of arthritis of the lumbosacral spine was 
not until the April 2002 VA physical examination, over ten 
years after the veteran's discharge from the service.  This 
is well beyond the one year period of presumptive service 
connection, and there is no evidence of record linking this 
condition the veteran's active duty service, providing more 
evidence against this claim.

The Board has considered the veteran's own lay statements in 
support of his claim, including testimony presented before 
the undersigned in December 2003.  However, he is not 
competent to offer an opinion as to the cause or aggravation 
of his back disorder for reasons noted above. 

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for arthritis of the lumbar spine. 
Accordingly, the record does not present an approximate 
balance of positive and negative evidence to which the 
benefit-of-the-doubt standard applies, and the appeal on this 
issue is denied.

F.  Arthritis of the Right and Left Knees

As for his arthritis of the left and right knees, the veteran 
testified that he never injured his knees during active duty 
service.  He attributed the current bilateral knee disorder 
to his inservice exposure to cold weather and long marches.  
He claimed to have first been diagnosed with arthritis of the 
knees, bilaterally, during Desert Storm.  

The veteran contends that his currently shown bilateral 
arthritis of the knees resulted from his inservice duties, 
including exposure to cold weather and long marches.  
However, as noted above, as a layman he does not have 
competence to give a medical opinion on diagnosis or etiology 
of a condition.  Although he claims he was first diagnosed 
with arthritis of the knees during his second period of 
active duty service, his service medical records do not show 
contemporaneous complaints of knee problems.  Post-service 
medical records also do not show arthritis of either knee 
within the presumptive year after service.  This condition 
was first medically shown in 2002, several years after 
service, and the available medical evidence does not 
attribute it to an incident of service.  

The weight of the credible evidence demonstrates that 
arthritis of both the left and right knees began years after 
service, and was not caused by any incident of service. The 
claimed condition was not incurred in or aggravated by 
service. The preponderance of the evidence is against the 
claim for service connection for arthritis of the left and 
right knees.  Thus, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied. 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for bilateral hearing loss is denied.

Service connection for peptic ulcer disease is denied.

Service connection for sinusitis is denied.

Service connection for refractive error is denied.

Service connection for arthritis of the lumbosacral spine is 
denied.

Service connection for arthritis of the right knee is denied.

Service connection for arthritis of the left knee is denied.



REMAND

The remaining issue on appeal is service connection for gouty 
arthritis, first metatarsal phalangeal joint.  The veteran 
testified that a 55-gallon drum fell on his crushed his big 
toe during service.   He indicated that he subsequently had 
surgery on his toe in 1985, and required the use of a cane 
following surgery for about 3 and 1/2 months.  During Desert 
Storm, he reported being diagnosed with mild rheumatoid 
arthritis of the left foot.  

In the judgment of the Board, there is a further VA duty to 
assist the veteran in developing this claim, including 
obtaining any additional post-service medical records, and 
providing him with a VA examination.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

With regard to the other issues fully addressed above, 
service records do not substantiate a specific in-service 
disease or injury for service connection purposes, and there 
is no medical indication of a relationship between those 
conditions and any in-service event.  See 38 C.F.R. 
§ 3.159(c)(4)(B).  Consequently, an examination is not 
required.     

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should ask that the veteran 
provide specific information regarding 
his alleged inservice injury to his left 
foot.  Specifically, the veteran should 
identify the date, time, location of the 
injury, and, if known, the unit to which 
he was assigned at the time of the 
injury.  Thereafter, the RO should 
attempt to obtain any additional service 
medical records which may be related to 
this incident.

2. The RO should request from the veteran 
the names, addresses, and approximate 
dates of treatment for all VA and non-VA 
health care providers who treated him for 
gouty arthritis of the left foot after 
his active duty.  The Board is 
particularly interested in the records 
relating to your left foot surgery in 
October 1985.  After getting any 
necessary authorizations, the RO should 
obtain copies of the identified treatment 
records which are not already in the 
claims folder.  

3.  Thereafter, the RO should have the 
veteran undergo a VA examination to 
determine the nature and etiology of his 
current left foot disorder.  The claims 
folder should be provided to and reviewed 
by the examiner.  Based on review of the 
historical records, the examiner should 
provide a medical opinion, with adequate 
rationale, as to the approximate date of 
onset and etiology of the veteran's 
current left foot disorder, including any 
relationship with incidents of service.

4.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.

5.  The RO should then review the claim 
for service connection for gouty 
arthritis, first metatarsal phalangeal 
joint.  If the claim is denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case, and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                     
______________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



